DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 41, claim 41 has been amended to recite that the arcuate line is depressions is substantially continuously curved “with a substantially constant radius of curvature”, while it is noted that [0028] discloses that the arcuate lines are semicircular, and a circle necessarily has a constant radius of curvature, therefore proving support for 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trevino US 2014/0093624.
Regarding claim 1, Trevino discloses a hard taco shell comprising a first sidewall and a second sidewall, and discloses forming lines of depressions extending up both the first and second sidewalls of the taco for controlled break of the taco (break points are holes cut into the surface of the dough shown arranged in a lines on sidewalls) ([0002], [0018], Fig. 3). The lines of depression can comprise a first arcuate line of depressions extending up both of the first and second sidewalls, a second arcuate line of depressions, and a straight line intermediate the first and second arcuate line of depressions and a first region free of depressions located between the first arcuate line of depressions and the straight line of depressions. The Examiner notes that the current 
    PNG
    media_image1.png
    844
    955
    media_image1.png
    Greyscale

Regarding claim 2, Trevino discloses that second arcuate line of depressions extends up the both the first and second sidewalls (‘624, Fig. 3)
Regarding claim 3, Trevino discloses that the straight line of depressions extends up both the first and second sidewalls (‘624, Fig. 3).
Regarding claim 5, Trevino discloses that the hard taco shell further comprises a base interconnecting the first and second sidewalls, wherein the first and second sidewalls are substantially parallel to one another (‘624, Fig. 3)
Regarding claim 6, Trevino discloses that the hard taco shell is U-shaped (‘624, Fig. 3).
Regarding claim 42, Trevino discloses that the first region free of depressions extends from the first arcuate line of depressions to the straight line of depressions. The first region free of depressions is pointed out in the Figure below in between the straight line of depressions and the first arcuate line of depressions. (It is noted that Trevino, or any other reference that the examiner has come across while searching the claims, would not teach that the entire region of the taco shell between the straight line and first arcuate line is free of depressions).

    PNG
    media_image2.png
    629
    722
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Trevino US 2014/0093624 in view of Weisbender US 2,288,970 in view of Lifehacker.
Regarding claim 41, Trevino discloses that the hard taco shell comprises a first end, a second end spaced along a longitudinal axis, a base interconnecting the first and second sidewalls and extending along the longitudinal axis (‘624, Fig. 3). The first arcuate line of depressions is seen to be continuously curved toward a center point located along the longitudinal axis and beyond the base.
Claim 41 differs from Trevino in the recitation that the first arcuate line specifically has a substantially constant radius of curvature.
Weisbender discloses providing a food product with a multiplicity of lines along which the food product is weakened to define portions comparable in size with a normal bite of the product and to obviate uncontrolled breaking of the food product beyond the confines of the weakened lines, and that the structurally weakened zones are arcuately positioned (claims 4, 5). Weisbender discloses providing a pattern of lines of a design which circumscribes, defines or at least partially bounds surface areas each of which may be comparable with a normal sized bite (Pg. 2, lines 54-60). Weisbender teaches that formations can also be closely adjacent any individual bite whereby breakage of a 
Lifehacker discloses the best way to eat a crunchy taco and outlines the regions with a first set of (arcuate) lines and a second set of (arcuate) lines (if you take really big bites you can replace “2” and “3” with just “2”, replace “4” with “3”, replace “5” and “6” with just “4” and replace “7” and “8” with just “5”).
Based on the teachings of Weisender and Lifehacker, it would have been obvious to one of ordinary skill in the art to adjust the shape of the arcuate lines of depressions based on the shape of bite desired including to arcuate shapes having substantially continuous radius of curvature. 
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Trevino US 2014/0093624 in view of Weisbender US 2,288,970 in view of Lifehacker. 
Regarding claim 7, Trevino discloses a hard taco shell comprising a first sidewall, a second sidewall (Fig. 3), a first set of depressions, wherein the first set includes at least one line of depressions and each line of depressions of the first set extends up both the first and second sidewalls, a second set of depressions, wherein the second set includes at least one line of depressions, each line of depressions of the second set extends up both the first and second sidewalls, the first set is located between a first end of the hard taco shell and a midpoint of the taco shell, the second set is located between a second end of the hard taco shell and the midpoint, and the first end, second end and midpoint are spaced from one another along a longitudinal axis of the hard taco shell. Trevino discloses that the hard taco shell comprises a first region, free of 
Claim 7 differs from Trevino in the recitation that the first and second regions are sized such that the first and second sets appear as distinct groups of depressions.
Weisbender discloses providing a food product with a multiplicity of lines along which the food product is weakened to define portions comparable in size with a normal bite of the product and to obviate uncontrolled breaking of the food product beyond the confines of the weakened lines, and that the structurally weakened zones are arcuately positioned (claims 4, 5). Weisbender discloses providing a pattern of lines of a design which circumscribes, defines or at least partially bounds surface areas each of which may be comparable with a normal sized bite (Pg. 2, lines 54-60). Weisbender teaches that formations can also be closely  adjacent any individual bite whereby breakage of a portion of the coating by any individual bite will be limited in its fracture a predetermined distance from the bite (Pg. 4, right col., lines 15-24).
Lifehacker discloses the best way to eat a crunchy taco and outlines the regions with a first set of (arcuate) lines and a second set of (arcuate) lines (if you take really big bites you can replace “2” and “3” with just “2”, replace “4” with “3”, replace “5” and “6” with just “4” and replace “7” and “8” with just “5”). Lifehacker discloses a first region free of outline between the first set and the midpoint and a second region free of outline between the second set and the midpoint. Lifehacker discloses that the first and second regions are sized such that the first and second sets appears a distinct groups of outlines 

    PNG
    media_image3.png
    547
    1020
    media_image3.png
    Greyscale





    PNG
    media_image4.png
    675
    1020
    media_image4.png
    Greyscale

Figure 1: where there are multiple lines within each of the first and second set

    PNG
    media_image5.png
    676
    996
    media_image5.png
    Greyscale

Figure 2: where there is only one line in each of the first and second set
It would have been obvious to one of ordinary skill in the art to modify the lines of depression of Trevino such that the first and second regions are sized such that the first and second sets appear as distinct groups of depressions as taught by Lifehacker, since Weisbender teaches providing lines of weakness on a food product in order to define portions comparable in size with a normal bite of the product and to obviate uncontrolled breaking of the food product beyond the confines of the weakened lines, and Lifehacker teaches the configuration of lines for defining portions comparable with a normal bite of a hard shell taco include providing first and second regions sized such that the first and second sets of lines of appear as distinct groups of lines.
Regarding claim 8, Trevino in view of Weisbender in view of Lifehacker discloses that the first set includes a single line of depression and the second set includes a single line of depressions (Lifehacker). 

    PNG
    media_image5.png
    676
    996
    media_image5.png
    Greyscale

Regarding claim 9, Trevino in view of Weisbender in view of Lifehacker discloses providing a first set with three lines of depressions and a second set with three lines of depression.

    PNG
    media_image6.png
    916
    991
    media_image6.png
    Greyscale

Regarding claim 10, claim 10 differs from Trevino in view of Weisbender in view of Lifehacker in the recitation that a first width of the first region is greater than a first spacing between the lines of depressions in the first set and a second width of the second region is greater than a second spacing between the lines of depressions of the second set.
Lifehacker teaches adjusting the size of the bite regions based on desired bite size (if you take really big bites you can replace “2” and “3” with just “2”, replace “4” with 

    PNG
    media_image7.png
    755
    1020
    media_image7.png
    Greyscale

Regarding claim 11, Trevino in view of Weisbender in view of Lifehacker discloses that the hard taco shell further comprises a third set of depressions, each line of depressions of the third set extends up both the first and second sidewalls and the third set is located between the first and second regions. 

    PNG
    media_image5.png
    676
    996
    media_image5.png
    Greyscale


Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they have not been found persuasive.
Applicant argues that Trevino has straight lines of depressions forming a grid pattern and no arcuate lines are present.
While Trevino does not discuss the shapes of lines formed by the break points, different shaped lines are capable of being formed by the pattern shown in the drawings.   "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." (MPEP 2144.01) 
Applicant argues that Wiesbender is directed to an ice cream bar and not a taco. 
In response to applicant's argument that Weisbender is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, while Weisbender does not disclose providing perforations in taco shells, Weisbender discloses providing a food product with a multiplicity of lines along which the food product is weakened to define portions comparable in size with a normal bite of the product and to obviate uncontrolled breaking of the food product beyond the confines of the weakened lines, and that the structurally weakened zones are arcuately positioned (claims 4, 5). Weisbender discloses providing a pattern of lines of a design which circumscribes, defines or at least partially bounds surface areas each of which may be comparable with a normal sized bite (Pg. 2, lines 54-60) which is applicant’s .
Applicant argues that there is no teaching in Lifehacker to produce arcuate lines or have regions of indentations in the taco, Applicant argues that Lifehacker simply shows where to hold and bite a taco.
Weisbender already teaches providing lines of weakness on a food product where the food product is bitten in order to prevent uncontrolled breaking of the food product. Lifehacker has only been relied upon to show an outline of where a taco should be bitten while it is being consumed, Lifehacker is therefore relevant as it shows how one of ordinary skill in the art could arrange lines of weakness on a taco (where the product is bitten) in view of the teachings of Weisbender, for the prevention of uncontrolled breaking of the taco as it is being consumed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792